107 Cal.Rptr.2d 468 (2001)
89 Cal.App.4th 420
The PEOPLE, Plaintiff and Respondent,
v.
Michelle Lynn SHOUP, Defendant and Appellant.
No. C033134.
Court of Appeal, Third District.
May 24, 2001.
Anita Susan Brenner, under appointment by the Court of Appeal, for Defendant and Appellant.
*469 Bill Lockyer, Attorney General, David P. Druliner, Chief Assistant Attorney General, Robert R. Anderson, Senior Assistant Attorney General, Stephen G. Herndon, Supervising Deputy Attorney General, David Andrew Eldridge, Deputy Attorney General, for Plaintiff and Respondent.

ORDER DISMISSING APPEAL, STRIKING BRIEFS, AND REQUESTING NEW BRIEFS
THE COURT:
Appellant Michelle Lynn Shoup appeals from Sacramento County action Nos. 98M09139 and 96F07655.
It appears that action No. 98M09139 was at all times a prosecution for misdemeanor offenses only, which resulted in misdemeanor convictions by a jury. Action No. 96F07655 was a proceeding to revoke probation in a felony case which was consolidated for hearing with action No. 98M09139. At the conclusion of the misdemeanor trial/probation revocation hearing, the trial court revoked probation based on its independent evaluation of the evidence.
This court is without jurisdiction to adjudicate an appeal in action No. 98M09139; an appeal in said action must be taken to the appellate division of the superior court. (Cal. Const., art. VI, § 11; Pen.Code, § 1466.) The appeal from action No. 98M09139 is hereby dismissed.
The appeal from action No. 96F07655 remains properly pending in this court. However, the parties, in their briefs, have raised issues and cited law that apply to trials and not necessarily to probation revocation proceedings. All briefs of appellant and respondent are hereby stricken.
Appellant shall file, within 30 days, a new opening brief that raises issues, if any, as are appropriate to the probation revocation proceeding. Respondent shall file its brief within 30 days of the filing of appellant's new opening brief. Appellant may thereafter file a reply brief within the time designated by the California Rules of Court.